Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.      Claims 1, 3-7, 9-12, 14-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0064622 Yuan et al. in view of WO 2016/028568 Wade et al.

Regarding claims 1, 3, 4, 11, 14, and 15:

Yuan discloses a coating composition containing a transparent binder, a reflective additive, and a phosphor at the abstract and paragraphs [0011], noting that the light transmissive binder is transparent binder, [0019], noting the reflective additives therein including the titanium dioxide of the instant claim 4.  The titanium dioxide is also claimed as one of only three reflective agents.  The titanium dioxide is one of only three disclosed and claimed reflective agents.  Titanium dioxide is therefore disclosed with sufficient specificity to anticipate its use.  Yuan, paragraph [0053] discloses a coating composition of UV curable clear overprint, silicate phosphor, and reflective material which falls within the scope of the instant claim 9 and the composition of the instant claim 20.
These inventions of Yuan fall within the scope of those of the instant claims 1, 4, and 9 as well as the coatings of the inventions of the instant claims 11, 15, and 20.

Yuan discloses using polymer resin binders but does not disclose the polyurethanes of the instant claims, including the instant claims 1, 3, 11, and 14.  See Yuan, paragraph [0017].
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the inventions of Yuan with the polyurethanes of the instant claims, including the instant claims 1, 3, 11, and 14, because Yuan, paragraph [0017] discloses making their coatings with polymer resins, which encompasses the instantly claimed polyurethanes, Wade discloses two part polyisocyanate/polymer with isocyanate reactive groups based coatings to have the properties of Wade, paragraph [0005] and that they are useful for coating plastic substrates, and the coated substrates of Yuan coated with the coatings of Yuan having the two part polyurethane binders of Wade would have been expected to have the excellent coating properties discussed throughout Wade coupled with the appearance provided by the coating particulars of Yuan.  The coated substrates of 

The disclosures of Yuan in view of Wade therefore make the inventions of the instant claims 1, 3, 4, 9, 11, 14, 15, and 20 obvious.

Regarding claims 5-7 and 16-18:

The instant claims 5 and 16 further define the coated mica but do not require coated mica to be chosen.  Yuan’s coating composition therefore anticipates the instant claims 5 and 16.
The instant claims 6, 7, 17, and 18 further define the metal flakes but do not require the metal flakes to be chosen.  Yuan’s coating composition therefore anticipates the instant claims 6, 7, 17, and 18.

Regarding claims 9 and 20:

Yuan does not exemplify or disclose the phosphors of the instant claims 9 and 20 with sufficient specificity to anticipate their use in the inventions of Yuan.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the inventions of Yuan with the silicate and aluminate phosphors of the instant claims 9 and 20 because they are disclosed by Yuan at paragraphs [0048] and [0053] for use as the phosphors in their inventions and they would have been expected to provide their known phosphor properties and their properties which are readily determined by the ordinary skilled artisan from basic observations of the phosphors to the compositions of Yuan.

Regarding claims 10 and 21:

Yuan does not exemplify or disclose the amounts of the instant claims 10 and 21 with sufficient specificity to anticipate their use in the inventions of Yuan.
Yuan, paragraph [0011] discloses using a phosphor to binder weight ratio of 40-75 wt.%.  Therefore, the composition containing 1 part binder contains 0.40-0.75 part phosphor.  Yuan, paragraph [0019] discloses using a reflective additive to phosphor ratio of 0.01-10 wt.%.  The composition containing 1 part binder and 0.40-0.75 part phosphor may therefore contain 0.000040 to 0.075 parts of reflective additive.  This composition using maximum ingredient amounts contains (0.75 parts reflective additive/(1 +.75 + .075)) * 1005 or 4.11 wt.% reflective additive and (.75 parts phosphor/(1 + .75 +.075)) * 100% or 41 wt.% of phosphor.   It is taken that the instantly claimed amounts are based only on the binder, reflective additives, and phosphor since those are the only ingredients recited in the instant claims.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the inventions of Yuan with the amounts of phosphor of the instant claims 10 and 21 because Yuan, paragraphs [0011] and [0019] encompasses using phosphor in amounts up to 41 wt%, as discussed above, and the upper amounts of phosphor of Yuan would have been expected to increase the photoluminescence from the phosphors as discussed at Yuan, paragraph [0019].  

Regarding claims 11, 12, and 15-18:

Yuan, paragraph [0045] describes the substrate materials.  The majority of them are polymers.  The polycarbonate substrate is 1 of only 6 specifically disclosed substrates.  Yuan’s claim 18 claims substrate materials.  75% of them are polymeric.  25% of them are polycarbonate. Yuan therefore describes and claims the polymer substrates and polycarbonate substrates of the instant claims 11, 12, and 15-18 with sufficient specificity to anticipate their use.

Regarding claims 22-24:

Yuan’s coated substrates above do not require the metal coating or film, second coating or other layer containing metal flakes or metal that are excluded by the instant claims 22-24.  Yuan’s coated substrates discussed above therefore anticipate the instant claims 22-24.

4.     Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/204636 Osmanski.

Regarding claims 1, 8, and 10:

Osmanski discloses coating compositions comprising transparent binder which may be polyurethane, reflective additives, and phosphor at the abstract, page 5, lines 2-10 and 28-32, page 6, lines 1-3, page 9, lines 3-20, and page 10, the table at the top of the page.  The polyurethane of Osmanski, page 5, line 3 is necessarily transparent binder or the colors and lighting of the phosphor pigment of Osmanski, page 4, lines 13-20 would not have the visibility required by page 4, lines 18-20.  The examples also use transparent binder thought it is not polyurethane.  The examples therefore show that transparent binder is necessary in the inventions of Osmanski, as would have been understood by the ordinary skilled artisan reading Osmanski.  See Osmanski, page 9, line 5, particularly “transparent binder”, and line 13.  The Phosphor is exemplified in amounts of 27.9 weight percent.  The glass reflective beads are used in amounts of 19.9 weight percent.  The amounts are taken as being based on weight since that is the usual basis of coating ingredient amounts.  These compositions of Osmanski fall within the scope of the instant claims 1, 8, and 10.  The polyurethane is taken as being disclosed with sufficient specificity to anticipate its use in the above discussed coating compositions of Oksmanski.  See MPEP 2131.02    Genus-Species Situations [R-08.2017], II.    A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED, particularly “See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).”  The underlining was added by the examiner for emphasis.


5.      Claims 1, 8, 10, 11, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/204636 Osmanski.

Regarding claims 1, 8, and 10:

Osmanski discloses coating compositions comprising transparent binder which may be polyurethane, reflective additives, and phosphor at the abstract, page 5, lines 2-10 and 28-32, page 6, lines 1-3, page 9, lines 3-20, and page 10, the table at the top of the page.  The polyurethane of Osmanski, page 5, line 3 is necessarily transparent binder or the colors of the phosphor pigment of Osmanski, page 4, lines 13-20 would not have the visibility required by page 4, lines 18-20.  The examples also use transparent binder thought it is not polyurethane.  See Osmanski, page 9, line 5, particularly “transparent binder”, and line 13.  The Phosphor is exemplified in amounts of 27.9 weight percent.  The glass reflective beads are used in amounts of 19.9 weight percent.  The amounts are taken as being based on weight since that is the usual basis of coating ingredient amounts.  These compositions of Osmanski fall within the scope of the instant claims 1, 8, and 10.  

Osmanski does not exemplify these compositions using transparent polyurethane as the binder.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the inventions of Osmanski discussed above using transparent polyurethane binder in place of their exemplified transparent polyester binder because Osmanski discloses polyurethane as one of three binders at page 5, lines 2-3, and polyurethane would have been expected to function similarly to the polyester and to provide the properties of polyurethanes to the final article.

Regarding claims 11, 19, and 21-24:

Osmanski discloses and exemplifies coating compositions comprising transparent binder, reflective additives, and phosphor at the abstract, page 5, lines 2-10 and 28-32, page 6, lines 1-3, page 9, lines 3-20, and page 10, the table at the top of the page.  The Policen 3660 T is transparent binder, noting page 9, lines 5, particularly “transparent binder”, and 13.  The Phosphor is exemplified in amounts of 27.9 weight percent.  The glass reflective beads are used in amounts of 19.9 weight percent.  The amounts are taken as being based on weight since that is the usual basis of coating ingredient amounts.  These exemplified compositions of Osmanski fall within the scope of the instant claims 11, 19, and 21-24.
Osmanski discloses coating their compositions onto plastic substrates which require no other treatments or coatings at the last line of page 1, and page 4, line 21.
Osmanski does not exemplify coating substrates with their compositions.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to coat the above discussed polyurethane containing compositions of Osmanski onto plastic substrates according to the instant claims 11, 19, and 21-24 because Osmanski discloses coating their compositions onto such plastic substrates, as discussed above, and this would have been expected to give coated articles having the properties of the plastic and appearance of the coatings of Osmanski.

Response to Applicant’s Arguments

6.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 3 above:

In their response of 7/28/22:

The applicant argues that the above rejection uses hindsight.  The above rejection does not use impermissible hindsight and meets the requirements of “KSR” and Graham v. Deere.  Note the rationale for combining the reference teachings which is clearly stated in the above rejection.  
See MPEP 2145    Consideration of Applicant’s Rebuttal Arguments [R-10.2019], X.                   particularly “A.    Impermissible Hindsight
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”
See MPEP 2141    Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019], I. particularly “In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395.”  Underlining and bolding is added by examiner for emphasis.

The rationale for selecting the polyurethanes of Wade for use as the polymers which are the binders of Yuan is that polyurethanes are polymers with a wide variety of properties depending on the particulars of the polyurethane.  They are encompassed by the broad recitation of polymer binders of Yuan, as noted in the above rejections.  The applicant’s arguments that there is not sufficient motivation to combine Yuan and Wade is therefore not persuasive because it ignores the clear teachings of both references which are cited in the above rejection.

There is no showing of any unexpected result stemming from the use of polyurethanes in the compositions of Yuan which commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

The applicant’s arguments have been fully considered regarding the above rejection but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the cited prior art as they would have been understood by the ordinary skilled artisan prior to the instantly claimed inventions.  The above rejection is therefore maintained as stated above.

7.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraphs 4 and 5 above:

In their response of 7/28/22:

The applicant’s arguments have been fully considered as they apply to the rejections of paragraphs 4 and 5 above.  However, the applicant’s arguments are not specifically directed to that new grounds of rejection and are therefore not persuasive in overcoming it.  Osmanski does disclose using transparent polyurethanes in their coatings discussed in the above rejection as noted in the above rejection.  The applicant’s arguments are therefore not persuasive regarding this rejection.

The applicant’s arguments have been fully considered regarding the above rejection but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the cited prior art as they would have been understood by the ordinary skilled artisan prior to the instantly claimed inventions.  The above rejection is therefore maintained as stated above.


8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762